Citation Nr: 0625688	
Decision Date: 08/21/06    Archive Date: 08/31/06	

DOCKET NO.  04-20 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1972.  He served in Vietnam from June 1971 to March 1972.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005) for good cause shown.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

A hearing on appeal will be conducted if an appellant, a 
veteran, or his or her representative expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  Evidence of 
record reveals that the veteran was scheduled for a Central 
Office hearing with a Veterans Law Judge in August 2006.  
However, because of health problems, the veteran was not able 
to make the trip to Washington, D.C.  In lieu of the hearing 
in Washington, the veteran's wife asked that the hearing be 
rescheduled because of the veteran's failing health.  In the 
August 2006 informal hearing presentation from the veteran's 
accredited representative, it was asked that the veteran be 
scheduled for a video conference hearing in Chicago, 
Illinois.  The representative stated that "it is our 
understanding that he [veteran] will be able to attend."  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  After contacting the veteran and 
determining his wishes, he should be 
scheduled for a video conference hearing 
with a Veterans Law Judge at the RO in 
Chicago, Illinois, as soon as possible.  
38 U.S.C.A. § 7107.  A copy of the notice 
of the scheduling of the hearing should 
be placed in the record, keeping in mind 
the 30-day advanced noticed requirements 
specified at 38 C.F.R. § 19.76 (2005).  

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



